DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to amendment filed 10/27/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 7, 10, 16 and 19, each independent claim recites a data storage device, a controller and a system, and further recites a method for command aging, such that a single claim, which claims both an apparatus and the method steps of using the apparatus, i.e., covers more than one statutory class of invention, is indefinite 
	Claims 2-9, 11-18 and 20 are also rejected because of depending on claims 1, 10 and 19, respectively, containing the same deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 10-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haen et al. (US 20170075824 hereinafter Haen) in view of Frickey, III et al. (US 2016/0283119 hereinafter Frickey).
Regarding claim 1, Haen discloses a data storage device (figure 1, 100) comprising: one or more memory devices (figure 1, 104); and a controller(figure 1, 130) comprising a first timestamp register (figure 1, 133), a command queue (figure 1, 134) and a processor (figure 1, 130) configured to implement for operation comprising: placing the data storage device command queue in a non-command fetching mode ([0028]-[0029], controller can be configured to operate in a second mode of non-command queue mode). Haen differs from the claimed invention in not specifically discloses that the controller is configured for receiving a notification of a first command 
Regarding claim 2, Haen discloses the steps of placing the data storage device command queue in a command fetching mode; receiving the first command; attaching the first timestamp to the first command in the command queue ([0030], commands received from the access device may be enqueued at the command queue for subsequent execution); and setting a priority of the first command based on an age of the first timestamp ([0064]-[0066], an indication may be included in a set of reserved bit of commands and the access device may not have to wait for the command queue to nr flushed or for all pending commands in the command queue to be executed prior to 
Regarding claim 3, Haen differs from the claimed invention in not specifically teaching that the controller further comprising a command counter, and the method further comprising wherein the receiving of the first command comprises receiving a plurality of commands, and the recording of the first timestamp comprises recording the first timestamp in the first timestamp register corresponding to a time of receipt of each one of the plurality of commands, and incrementing the command counter for each respective one of the plurality of commands. However, Frickey teaches such ([0026], latency measurement and reporting logic may map the time stamp difference to the latency interval and increment the command count  by 1) in order to allow host computing system to determine a latency of I/O operations without consuming resources ([0012]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in having the controller further comprising a command counter, and the method further comprising wherein the receiving of the first command comprises receiving a plurality of commands, and the recording of the first timestamp comprises recording the first timestamp in the first timestamp register corresponding to a time of receipt of each one of the plurality of commands, and incrementing the command counter for each respective one of the plurality of commands, as per teaching of Frickey, in order to allow host computing system to determine a latency of I/O operations without consuming resources.
Regarding claim 4, Haen discloses to attach the first timestamp to each respective one of the plurality of commands; and set a priority of each command of the 
	Regarding claim 10, the limitations of the claim are rejected as the same reasons as set forth in claim 1.
	Regarding claim 11, the limitations of the claim are rejected as the same reasons as set forth in claim 2.
	Regarding claim 12, the limitations of the claim are rejected as the same reasons as set forth in claim 3.
	Regarding claim 13, the limitations of the claim are rejected as the same reasons as set forth in claim 4.
	Regarding claim 19, the limitations of the claim are rejected as the same reasons as set forth in claim 1.
	Regarding claim 20, the limitations of the claim are rejected as the same reasons as set forth in claim 2.

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Haen et al. (US 20170075824 hereinafter Haen) in view of Frickey, III et al. (US 2016/0283119 hereinafter Frickey) as applied in claims above, and further in view of Schreter (US 2012/0331019).

Regarding claim 6, the combination of Haen and Frickey differs from the claimed invention in not specifically teaching the controller further comprising a second timestamp register, wherein the method further comprises: setting the second timestamp register at a second timestamp; generating a plurality of timestamp values from the first timestamp to the second timestamp; attaching each command of the plurality of commands to one of the plurality of timestamp values; and setting a priority of each command of the plurality of commands based on the each respective one of the plurality of timestamp values of each command of the plurality of commands. However, Schreter discloses the steps of setting the second timestamp register at a second timestamp; generating a plurality of timestamp values from the first timestamp to the second timestamp; attaching each command of the plurality of commands to one of the plurality of timestamp values; and setting a priority of each command of the plurality of commands based on the respective one of the plurality of timestamp values of each command of the plurality of commands ([0052], cached resources of each resource disposition are ordered within their corresponding resource queue based on their respective times since last use, and this order is determined based on the associated timestamps) in order to effectively execute command queues ([0057]). Therefore, it 
Regarding claim 14, the limitations of the claim are rejected as the same reasons as set forth in claim 5.
Regarding claim 15, the limitations of the claim are rejected as the same reasons as set forth in claim 6.

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 10-15 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. 

If the method steps referred to are not methods for using the claimed apparatus, Applicant is suggested to rewrite claim 1 as follow:
1. (Currently Amended) A data storage device comprising: one or more memory devices; and a controller comprising a first timestamp register, a command queue and a processor configured to carry out 
.

Allowable Subject Matter
Claims 7-9 and 16-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUO H LI/Primary Examiner, Art Unit 2133